Citation Nr: 1610045	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to February 1969. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2012 rating decisions of the VA Regional Office (RO) in San Diego, California and Portland, Oregon, respectively.   The December 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating from April 14, 2010, the date of the claim.  The July 2012 rating decision denied service connection for cervical spine disability. The Portland RO currently has jurisdiction of this case.

In an April 2015 rating decision, the RO increased the rating for PTSD from 10 to 30 percent, effective April 14, 2010.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran retired from the Salvation Army as a result of his employer's downsizing.  See June 2009 letter from the Salvation Army.  He has not alleged, and the evidence does not show, that he is unemployable on account of his service-connected PTSD.  During an April 2015 VA PTSD examination, he reported no disciplinary actions on the job or time missed from work due to his PTSD. Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Below, the Board assigns a 50 percent rating for PTSD from the beginning of the claim.  Because an updated VA examination is necessary to consider an even higher rating, the issue of entitlement to a rating higher than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In January 2016, the Veteran filed a VA Form 21-526EZ, seeking an increased rating for hearing loss and service connection for a right leg discrepancy, secondary to service connected lumbar spine disability.  The Board does not have jurisdiction of these issue and they are REFERRED to the RO for the appropriate development.


FINDINGS OF FACT

1.  With resolution of any doubt in favor of the Veteran, the weight of the competent and probative evidence is in equipoise as to whether the Veteran's current cervical spine disability is related to a conceded hard-landing helicopter incident during active service.

2.  Resolving all doubt in the Veteran's favor, his PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, chronic sleep impairment, memory impairment, occasional flashbacks, suicidal ideations, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative changes and cervical radiculopathy are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial rating of 50 percent for PTSD have been approximated throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

Here, there is no further duty to notify or assist the Veteran or to explain how VA complied with these duties with regard to the cervical spine claim because the Board below grants the claim in full.

In addition, the PTSD appeal arises from the Veteran's disagreement with the initial rating following the RO's grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's claims file contains his service treatment records, VA medical treatment records, private treatment records, a hearing transcript, and lay statements in support of the claims.  The Veteran underwent a VA examination in July 2012 to determine the likely etiology of his cervical spine disability.  In addition, he was afforded VA compensation examinations in September 2010 and April 2015 to assess his PTSD and these examinations are adequate for the purposes of rating his PTSD insofar as their findings support a higher rating as outlined below.  However, as will also be discussed in further detail below, the Board is remanding for further development the PTSD claim for an even higher rating.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the 2016 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims decided herein because the submissions and statements speak to why the Veteran believes that his cervical spine disability is related to service and why his PTSD has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


II.  Service Connection Claim for Cervical Spine Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009).

In this case, the Veteran asserts that he has a cervical spine disability which is related to his military service.  Specifically, he believes that he incurred both a cervical spine disability as a result of the helicopter hard-landing during service.  His military occupational specialty was a helicopter mechanic.  In support of his claim, he submitted an April 2010 statement by S.H.J. who described an incident during Vietnam service in 1968 where he and the Veteran sustained a "very hard landing" after the helicopter they were flying in lost engine power.  The Veteran is currently service-connected for a lumbar spine disability secondary to this hard landing incident. 

First, the medical evidence shows a current diagnosis of degenerative changes of the cervical spine, variously diagnosed as central canal stenosis, myelopathic changes, degenerative disc disease, disc herniations, and cervical radiculopathy.  See for example, February 2009 private treatment records from Spinal Diagnostics; April 2009 private operative report regarding anterior cervical discectomy and fusion for cervical radiculopathy and severe degenerative changes, VA and private treatment records.   

Second, although the Veteran's STRs show no evidence of cervical spine injury, treatment, and/or diagnosis, he did, as conceded by the RO; experience a hard-landing in a helicopter during active duty.  Accordingly, an in-service injury is established.

With regard to etiology of the Veteran's current cervical spine disability, the record contains both favorable and unfavorable opinions.

After examining and interviewing the Veteran in July 2012, the VA examiner determined that the Veteran's current cervical spine disability is less likely as not caused by, or a result of, active service.  The examiner reasoned that the Veteran's STRs showed no cervical spine injury, treatment or complaints of associated pain and no complaints of neck pain on exit examination.  Accordingly, the examiner was unable to link the Veteran's current cervical spine disability to his active service. 

To the contrary however, the Veteran submitted correspondence received in April 2012, which is authored by his private neurosurgeon, F.X.S., M.D. and such physician concluded that the major contributing cause of the Veteran's deteriorated cervical condition and need for medical care is the same "hard landing" service incident and is also the major reason for his severely diminished ability to rotate his neck.  Dr. F.X.S. noted that the Veteran's MRI scans of the lumbar and cervical spine show evidence of considerable similarity in their pathology, with both areas showing evidence of spinal compression.  It was also noted that due to the hard-landing incident in service, the Veteran's cervical spine issues produced severe left arm pain, numbness, and profound weakness.  Dr. F.X.S. is identified as a board-certified neurosurgeon, and indicated that the Veteran has been a patient of his since 2008 and that he has operated on his cervical spine twice.

Additionally, the Veteran submitted April 2013 correspondence authored by another private physician, A.M., M.D., who indicates he has followed the Veteran for years.  Such physician stated his belief that the Veteran's current cervical spine herniations were sustained during his injuries while in-country in Vietnam in the 1960s.  Dr. A.M. stated that anything that was significant enough for him to experience lumbar disc herniation, with or without the wearing of a steel-pot helmet or helmet used for intra-helicopter operations, is clearly significant enough to cause acute cervical disc herniation without radicular neuropathic symptoms.  Dr. A.M. believes that the Veteran was simply experiencing back pain as a result of his injury rather than back and neck pain due to the fact that the back injury was likely more severe and noted that this does not exclude the reality of a neck injury.  Dr. A.M. observed that the natural course of the Veteran's lumbar and cervical spine conditions has followed along the same lines in terms of disease progression and need for intervention.  

Thereafter, the VA examiner who examined the Veteran in July 2012 was given the opportunity to re-review the record and provide a March 2015 addendum.  This examiner indicated that his former opinion still stands.  Specifically, he stated that after conducting an extensive review of record, he was still unable to link an injury to the Veteran's cervical spine to service, even considering the conceded helicopter hard landing during active service.  In addressing the opinions provided by Dr. A.M and Dr. F.X.S., he observed that neither of them had access to the Veteran's STRs which are absent of any neck complaints.  The examiner indicated that while he did provide a favorable opinion linking the Veteran's current lumbar spine disability to the hard-landing in service, he was unable to do the same for the Veteran's cervical spine disability.

The VA examiner reiterated that the Veteran's STRs do not note any neck complaints and no injury for the cervical spine can be established during active service.  Moreover, with regard to Dr. A.M.'s statement that "Anything that was significant enough for him to experience lumbar disc herniation with or without the wearing of a steel pot helmet or helmet used for intra-helicopter operation is clearly significant enough to cause acute cervical disc herniation without radicular neuropathic symptoms," the examiner states that if the Veteran had experienced "acute cervical disc herniation" he would then have noted neck complaints on his separation examination.  Also, with regard to Dr. F.X.S.'s statement regarding the similarity in lumbar and cervical spine pathology, the examiner asserted that the fact that the conditions are both degenerative in nature does not, in and of itself, indicate that both are caused from the same injury.  He stated further that if that were to be the case, the Veteran would have complained of neck pain at time of service discharge and his cervical spine degenerative process would have occurred in a similar fashion and along a similar timeline as the lumbar spine condition.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the above-noted medical opinions are considered both competent and probative.  The VA examiner's opinion is arguably conclusory, and appears to be primarily and impermissibly based on the absence of evidence of a cervical spine injury or complaints in the Veteran's STRs.  To the contrary, there is a suggestion that the medical opinions provided by Dr. A.M. and Dr. F.X.S. are less- informed as there is no indication that the private physicians reviewed the Veteran's STRs. Accordingly, the Board concludes that the competent and probative evidence is at least in equipoise as to whether the Veteran cervical spine disability is related to his military service.  Resolving any doubt in the Veteran's favor, service connection for cervical spine degenerative changes and cervical radiculopathy is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Claim for a Higher Rating

 Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

In this case, the RO rated the Veteran's PTSD as 30 percent disabling since the filing of his claim, pursuant to DC 9411.  Under such code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. 

 A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

In September 2010, the Veteran was provided a VA mental health examination for compensation purposes.  He reported intrusive memories of experiences during recovery operations in Vietnam.  He stated that he was "real emotional" - meaning reactive to triggering events reminding him of experiences in Vietnam.  He explained that he had "compartmentalized" his experiences from military service, have avoided conversations or reminders of experiences, and reports "selective amnesia" for some of the medical evacuations during that time.  On evaluation, the Veteran was described by the examiner as casually dressed and cooperative.  His speech was spontaneous, clear, and coherent.  His affect was appropriate.  His mood was anxious and dysphoric.   He was mildly distracted during the examination.  He was oriented to person, time, and place.  He had no delusions.  His judgment was good.  He reported sleep disturbances with nocturnal awakening at 2am and 4am.  He had no hallucinations or inappropriate behavior. He had no obsessive or ritualistic behavior.  He had no panic attacks.  He had no homicidal or suicidal thoughts.  The Veteran's impulse control was good with no episodes of violence.  He was able to maintain personal hygiene and had no problems with activities of daily living.  He had normal remote memory, mildly impaired recent memory and mildly impaired immediate memory.  The examiner determined that the Veteran met the DSM-IV stressor criteria and the criteria for a diagnosis of PTSD.  The examiner diagnosed mild PTSD and assigned a GAF score of 67-70, which connotes mild symptoms or some difficulty in social, occupational or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  The examiner explained that the Veteran's symptoms are related to his PTSD and result in minimal impairment in occupational and psychosocial functioning.  His prognosis was generally good.  The examiner noted that the PTSD signs and symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner determined that it is as likely as not that the Veteran's PTSD is caused by or a result of his fear of hostile military activity during his service in Vietnam.  Based, in large part, on this etiology opinion, the RO granted service connection for PTSD.

In April 2015, the Veteran was provided an additional VA mental health examination for compensation purposes.  On evaluation, he was noted to have been casually dressed and well-groomed.  He spoke freely during the examination.  He was correctly oriented to person, place, time, and purpose.  His thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations or delusions.  His affect was within normal limits and mood was generally happy.  He was slightly fearful when talking about his time in Vietnam.  His attention and memory were intact.  His symptoms included anxiety, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The examiner commented that the Veteran reported mild to moderate symptoms of PTSD related to his fear of hostile military or terrorist activity, as well as mild re-experiencing symptoms and infrequent intrusive thoughts when triggered.  He described efforts to avoid talking about combat.  He reported difficulty feeling close to others, being mistrustful, mild sleep disruption, hypervigilance, and irritability.  The examiner determined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In support of his claim, the Veteran submitted numerous lay statements from family and friends who note their observation of the Veteran being emotionally distressed after his return home from active service.  They also commented on the Veteran's long-standing alcohol and substance abuse.

During his January 2016 Board hearing, the Veteran testified as to the impact that his PTSD has on his life.  He admitted to having obsessional rituals, which at times interfere with his routines, as well as suicidal ideations.  He also stated that he has dealt with drug addiction through the years.

On review of all evidence, both lay and medical, the Board finds that a higher rating of 50 percent is warranted from the beginning of the claim, as the Veteran's PTSD symptoms approximately result in occupational and social impairment with reduced reliability and productivity.  The medical evidence demonstrates that his PTSD symptoms primarily include intrusive thoughts of Vietnam, chronic sleep impairment, impairment in memory, hypervigilance, disturbances in mood, difficulty maintaining effective relationships, occasional flashbacks, and suicidal ideations.  The Board recognizes that some of these symptoms overlap with the symptoms set forth in the criteria for a 70 percent rating; importantly however, the rating formula is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  Accordingly, when assessing all evidence, the Board, resolving all doubt in the Veteran's favor, finds that his PTSD symptoms approximate the criteria for a 50 percent rating; to this extent, the increased rating claim is granted.

The issue of entitlement to an even higher rating for PTSD will be addressed in the remand section below.


ORDER

Service connection for cervical spine degenerative changes and cervical radiculopathy is granted.

Entitlement to a rating of 50 percent for PTSD is granted since the beginning of the claim, subject to the laws and regulations governing monetary regulations.


REMAND

Although there was sufficient medical evidence to award a higher rating for the Veteran's PTSD as assigned herein, the Board finds that an updated examination is necessary to determine whether an even higher rating is warranted for the entire period on appeal.  The Board does not want the Veteran to have to wait for a final adjudication prior to getting an updated examination.  The Veteran last underwent a VA mental health examination for compensation purposes in April 2015.  Since then, the Veteran testified that his disability has worsened in severity.  Accordingly, the Veteran should be scheduled for a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).     

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any relevant outstanding VA medical evidence as well as any identified private evidence is obtained and associated with the claims file.

2.  Then, provide the Veteran with an additional VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

The examiner is asked to address the following:

a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

b).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected PTSD.

**Reconcile any opinion with all evidence of record, to include the lay statements and the Veteran's January 2016 hearing testimony.

A complete rationale should be provided for any opinion expressed and conclusion reached.

3.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claim of entitlement to a rating higher than 50 percent for PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


